DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 11/22/2021 under the AFCP 2.0 program. The response cancelled claims 1, 17 and 18; and amended claims 2-4, 7-14 and 16. No new matter is introduced. Claims 19-20 are previously cancelled.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/22/2021, the applicant amendment of claims 2-4, 7-14 and 16 to directly or indirectly depend on allowed claim 5 overcomes the rejection made in the Final Office Action. Accordingly, the Finality of the Office Action has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney J. Grant Houston on 11/29/2021.
The application has been amended as follows: 
Claim 12 line 1 delete “the” after wherein and insert - - of the carbon ladder compounds - - after “retention indices”
Claim 13 line 1 delete “the” after wherein and insert - - of the carbon ladder compounds - - after “retention indices”
Allowable Subject Matter
Claims 2-16 are allowed.
Reason for allowance is provided in the Non-Final Office action mailed on 03/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/GEDEON M KIDANU/Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861